Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/14/22.  As directed by the amendment: claims 1, 6, and 7 have been amended, claims 4 and 11 have been cancelled, and no claims have been added.  As such, claims 1-3, 5-10, and 12-14 are pending in the instant application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 4/27/17. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0054658 application as required by 37 CFR 1.55.

Claim Interpretation
The use of the terms: “a first balloon” (claim 1, claim 13), “a second balloon” (claim 1, claim 13), “a balloon” (claim 7) is being interpreted in light of the disclosure as referring to a conduit which allows for inflation of a respective cuff and not a ‘balloon’ in the ordinary definition of this term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “balloon extending with passing through the tube part” (line 6) is unclear as the examiner cannot ascertain the meaning of this limitation, in particular what is meant by ‘extending with passing through’.  For purposes of examination this limitation will be interpreted as best understood in light of the disclosure.
Regarding claim 10, the claim is unclear as it is not known how this claim further limits the oral/nasal endotracheal tube of claim 8 as the claim sets forth that the tube part is exchanged with an additional tube part.  It is unclear if the ‘additional tube part’ is part of the oral/nasal endotracheal tube or if Applicant is intended to set forth the intended use limitation that the oral/nasal endotracheal tube is configured to be exchanged with an additional device.  For purposes of examination this claim will be examined as best understood in light of the disclosure.
Claims 2-3 and 5-6 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Qureshi et al. (2007/0137652).
Regarding claim 1, Qureshi shows an oral or nasal endotracheal tube (see Figs. 1-8, abstract for example, endotracheal tube 12) including a tube part extending along a direction with a tube shape, an end portion of the tube part configured to be intubated into a trachea (see Fig. 2-8, tube part 18, end portion 20); a first balloon extending along a passage through the tube part, expanding or contracting a block cuff (see Fig. 2, first balloon 28, block cuff 26, see also para. 0018 and 0026-0027 for example); and a second balloon extending with passing through the tube part, expanding or contracting a guide cuff (see Fig. 2, second balloon 46, guide cuff 42, see also para. 0019, 0024, and 0027), wherein the block cuff uniformly expands around the tube part and is configured to block the trachea after the tube part is configured to be intubated into the trachea (see Fig. 8 and para. 0026-0027 for example), wherein the guide cuff ununiformly expands around the tube part and guides the tube part to be intubated into the trachea (see Figs. 5-8 and para. 0024), wherein the guide cuff expands around the tube part with an asymmetric spherical shape so that the tube part passes through a front side of a center of the guide cuff and an amount of expansion of the guide cuff at a rear side of the tube part is larger than that at a front side of the tube part (see Fig. 2 showing guide cuff 42 expanding with asymmetrical spherical shape with expansion amount at rear side as shown which is larger than that at a front side, i.e. no expansion, the cuff 42 is asymmetric with respect to the center of the tube part as it expands on the rear side more than the front side).
Regarding claim 2, the Qureshi device is such that the second balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea, and contracts the guide cuff after the tube part is intubated into the trachea, wherein the first balloon expands the block cuff to block the trachea after the tube part is intubated into the trachea (see Figs. 5-8 and para. 0026-0027 for example).
Regarding claim 3, the Qureshi device is such that the guide cuff is disposed at a front side or a rear side of the block cuff (see Fig. 2, with the interpretation that the front side of the block cuff 26 is the side closer to element 22 than 20, the guide cuff 42 is disposed at a front side; with the interpretation that the rear side of the block cuff 26 is the side closer to element 22 than 20, the guide cuff 42 is disposed at a rear side).
Regarding claim 5, the Qureshi device is such that the guide cuff is spaced apart from the end portion of the tube part by a predetermined distance when the guide cuff is disposed at the front side of the block cuff (see Fig. 2 showing guide cuff 42 spaced predetermined distance from end portion 20, front side being side of 26 closer to 22 than 20).
Regarding claim 6, the Qureshi device is such that the guide cuff expands with a hemispherical shape from the rear side of the tube part (see Fig. 2 showing guide cuff 42 expanding with spherical shape  at rear side of the tube part as shown).
Regarding claim 7, Qureshi shows an oral or nasal endotracheal tube (see Figs. 1-8, abstract for example, endotracheal tube 12) including a tube part extending along a direction with a tube shape, an end portion of the tube part configured to be intubated into a trachea (see Fig. 2-8, tube part 18, end portion 20); and a balloon extending along a passage through the tube part expanding or contracting a guide cuff (see Fig. 2, balloon 46 and guide cuff 42, see para. 0019, 0024, and 0027), wherein the guide cuff is spaced apart from the end portion of the tube by a predetermined distance (see Fig. 2 showing guide cuff 42 spaced predetermined distance from end portion 20), ununiformly expands around the tube part to guide the tube part configured to be intubated into the trachea or configured to block the trachea after the tube part is configured to be intubated into the trachea (see Figs. 4-8 showing guide cuff 42 ununiformly expanding around tube part to guide tube part to be intubated, see also para. 0024 and 0027), wherein the guide cuff expands around the tube part with an asymmetric spherical shape so that the tube part passes through a front side of a center of the guide cuff and an amount of the expansion of the guide cuff at a rear side of the tube part is larger than that at a front side of the tube part (see Fig. 2 showing guide cuff 42 expanding with asymmetrical spherical shape with expansion amount at rear side as shown which is larger than that at a front side, i.e. no expansion, the cuff 42 is asymmetric with respect to the center of the tube part as it expands on the rear side more than the front side).
Regarding claim 8, the Qureshi device is such that the balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea (see Figs. 5-6, para. 0024 and 0027), and contracts the guide cuff after the tube part is intubated into the trachea (see Fig. 7-8).
Regarding claim 12, the Qureshi device’s guide cuff expands with a hemispherical shape from a  rear side of the tube part (see Fig. 2 showing guide cuff 42 expanding with spherical shape  at rear side of the tube part as shown).

Claim(s) 7-9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hayman et al. (2013/0025602).
Regarding claim 7, Hayman shows an oral or nasal endotracheal tube (see Figs. 1-8, abstract for example, endotracheal tube 10) including a tube part extending along a direction with a tube shape, an end portion of the tube part configured to be intubated into a trachea (see Fig. 1, tube part 12, end portion 18, see para. 0022 for example); and a balloon extending along a passage through the tube part expanding or contracting a guide cuff (see Figs. 1-4, balloon 50 & 48 and guide cuff 34, see para. 0024 for example), wherein the guide cuff is spaced apart from the end portion of the tube by a predetermined distance (see Fig. 1 showing guide cuff 34 spaced predetermined distance from end portion 18), ununiformly expands around the tube part to guide the tube part configured to be intubated into the trachea or configured to block the trachea after the tube part is configured to be intubated into the trachea (see para. 0024-0025, 0030-0031 which discloses cuff 34 is segmented into independent sections which can be independently inflated to a desired extent such that it ununiformly expands, see Figs. 6 & 8 which also shows cuff 136/196 ununiformly expanding, see para. 0035-0044), wherein the guide cuff expands around the tube part with an asymmetric spherical shape so that the tube part passes through a front side of a center of the guide cuff and an amount of the expansion of the guide cuff at a rear side of the tube part is larger than that at a front side of the tube part (see para. 0024-0025, 0030-0031 which discloses cuff 34 is segmented into independent sections which can be independently inflated to a desired extent such that it is asymmetric and can have expansion on the rear side larger than that of the front side, see Figs. 6 & 8 which also shows cuff 136/196 having asymmetric shape with respect to the tube part with expansion on a rear side, right side of Figs. 6 and 8, larger than expansion on front side, left side of Figs. 6 and 8).
Regarding claim 8, the Hayman device is such that the balloon expands the guide cuff for the end portion of the tube part to be intubated into the trachea (see Figs. 6 and 8 showing guide cuff expanded for intubation into trachea 140), and contracts the guide cuff after the tube part is intubated into the trachea (when the medical procedure is completed the cuff is deflated for removal from the body).
Regarding claim 9, the Hayman device is such that the balloon expands the guide cuff again to block the trachea after the tube part is intubated into the trachea (see Fig. 6 and 8 and para. 0035-0044, guide cuff 136/139 is expanded to block and position the tube part within the trachea 140 after tube part is located therein).
Regarding claim 12, the Hayman device’s guide cuff expands with a hemispherical shape from a  rear side of the tube part (see Fig. 2 showing guide cuff 34 which has hemispherical shape defined by two of adjacent cuff segments 78, 80, 82, and 84).
Regarding claim 13, the Hayman device’s guide cuff includes a first guide cuff expanding with a hemispherical shape from a front side of the tube part (see Fig. 2 showing guide cuff 34 which defines a first guide cuff with hemispherical shape defined by two of adjacent cuff segments 78, 80, 82, and 84); and a second guide cuff expanding with a hemispherical shape from a rear side of the tube part (see Fig. 2 showing guide cuff 34 which defines a second guide cuff with hemispherical shape defined by another of the two of adjacent cuff segments 78, 80, 82, and 84), wherein the balloon comprises: a first balloon expanding or contracting the first guide cuff and a second balloon expanding or contracting the second guide cuff (see para. 0024 for example which discloses plural inflation lumens/balloons for expansion/contraction of the cuffs).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Sato et al. (5,743,258).
Note: this is an alternative rejection based on the interpretation that the guide cuff does not expand with a hemispherical shape.
Regarding claims 6 and 12, in the event that the Qureshi device’s guide cuff does not expand with a hemispherical shape, one of ordinary skill in the art would have found this shape to be well-known in the art and would have found it to be an obvious matter of design choice.  Furthermore, Sato teaches a similar device having a cuff having a hemispherical shape (see Sato col. 6 ln. 47-49).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Qureshi device’s cuff to expand with a hemispherical shape, as taught by Sato, as this would have been an obvious shape and would be obvious substitution of one known shape for another to provide a system for properly ventilating a patient.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Azagury et al. (2014/0000622).
Regarding claim 10, the Qureshi device is silent as to the tube part, when intubated, is then exchanged with an additional tube part having a block cuff after a tube exchanging catheter is inserted so that the trachea is blocked; however, Azagury teaches a similar device which includes this feature (see Fig. 2B with tube part having a guide cuff 14 and Fig. 2A having additional tube part of catheter ET with blocking cuff 18 for blocking the trachea, see also Fig. 10-11, 25, 29 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Qureshi device to exchange the tube part with an additional tube/catheter with blocking cuff, as taught by Azagury, in order to provide separate elements and to provide a block cuff tube without additional features (guide cuff which is removed) for lower profile device located in the trachea.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi in view of Loiterman (4,983,165).
Regarding claim 13, the modified Qureshi device is silent as to the guide cuff including a first guide cuff expanding with a hemispherical shape from a front side of the tube part; and a second guide cuff expanding with a hemispherical shape from a rear side of the tube part, wherein the balloon comprises: a first balloon expanding or contracting the first guide cuff; and a second balloon expanding or contracting the second guide cuff.  However, Loiterman teaches this feature (see Loiterman Fig. 1-6, plural guide cuffs 4 with individual balloon lines 7).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Qureshi device’s guide cuff to include first and second guide cuffs located at opposing sides of the tube part with inflating balloons, as taught by Loiterman in order to provide greater control for steering the tube part into the body cavity (see Loiterman Figs. 4-6).
Regarding claim 14, the modified Qureshi device is such that a volume of the first guide cuff is less than that of the second guide cuff (see Loiterman Fig. 4-6 showing individual control of cuffs such that one can have larger volume than the other).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman.
Regarding claim 14, the Hayman device is silent as to a volume of the first guide cuff being less than that of the second guide cuff; however, Hayman discloses that the volume of the cuff segments can be varied (see Hayman para. 0024, 0031) and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of the first guide cuff to be less than that of the second guide cuff in order to provide a desired alignment ability for the device (see Hayman para. 0024 and 0031).

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.
Applicant’s argument that it is impossible for anyone to assume the balloon 42 of Qureshi is expanded asymmetrically because its shape is shown different in figures 2 and 5 is not well-taken.  The shapes in these figures do not appear to be vastly different but rather appear to show different view/angles of the device.  Furthermore, the cuff 42 is asymmetrically expanded as it is asymmetric relative to the tube part as it only expands on one side of the tube part as shown in the figures.
Applicant’s argument that the claims distinguish over the prior art, in particular the Qureshi reference, as the balloon in the present invention circumferences the tube part and expands radially all around the tube part and asymmetrically around the tube part is not well-taken.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently worded require that expansion at the rear side is larger than the front side and as Qureshi expands on the rear side and not the front side, its expansion is larger than the front side, i.e. full expansion at the rear side being larger than zero expansion at the front side.  The claims do not specify any particular expansion at the front side, only that the rear side expansion is larger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785